DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims foreign priority to application 10-2016-0160846, filed 11/29/2016.
Status of Claims
	Claims 1-10, 12, 13, and 17-20 are pending.
	Claims 11 and 14-16 have been cancelled.

Election/Restrictions
Applicant elected Species I (Hip/Leg Apparatus), Sub-Species 2 (Figures 2-7), and Sub Species A (Figure 9) with traverse on 04/06/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 10, 12, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steering EP 3087967 A1 (Cited in the applicant’s IDS) in view of Chugunov US 2012/0259259 A1 and Ashihara et al (Ashihara) US 2008/0154165 A1.
Steering discloses the invention substantially as claimed being a motion assistance apparatus 10 (Figure 1) comprising a first support 20 configured to support the waist of the user, a side frame covering a portion of the waist of the user comprising a side link 24 and connected to the first support, and a joint assembly 16 connected to the side frame in a sliding manner which adjusts the joint axis.  
Steering only discloses the use of horizontally configured side frame, which does not permit the joint assembly to ascend or descend when moving there along. Steering does not describe the specifics with respect to the connection of the side frame 24 and the rear frame 12.
Chugunov discloses the use of a side frame 8 comprising a cylindrical tube which has a rotary link 16 rotatable about a plurality of axis and coupled to the first support 13 (Figures 2-4) in the same field of endeavor for the purpose of allowing a plurality of adjustments to both the back and hip supports.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection between the side frame and rear frame as a pivotable rotating connection comprising the rotary link of Chugunov in order to provide increased adaptability of the pivot point to match the natural pivot point of the user and the angle of the first support with respect to the patient’s back.  Providing pivotable or rotating connections between a tubular strut and a base portion is an old and extremely well known concept.  Such a modification would only require routine skill 
The connection of Chugunov comprises a ball in socket type connection which enables the rotary link (ball shaped end) to rotate about a first axis (horizontal axis extending from left to right in Figure 2).  The connection also permits rotation about a second axis (vertical axis extending up and down in Figure 2) which is in a plane perpendicular to the first rotational axis.  This allows the rotary link and the side link to rotate as claimed.

	Additionally, in view of the fixed connection Steering does not disclose the use of a stopper for setting the angle of the side link to the rotation link.
	Ashihara teaches that it is old and well known in the art of motion assistance apparatus to use stoppers within all actuators and adjustment links in the same field of endeavor for the purpose of providing a limit or lock on the range or motion or configuration [0129]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a stopper between the side and rotation links in order to aid with the locking or limiting of adjustments.

In regards to claim 2, 12, and 17, the joint assembly slides relative to the side frame.  The angle as claimed depends upon the condition of the newly rotatable side frame.  Depending on the slope or angle of the side frame, the angle of the slide can inherently be between 50 and 70 degrees.

In regards to claim 7, Steering discloses the first support comprises a first upper narrow plate which supports the rear of the user and a base plate which comprises the side section connected to the side frame.
In regards to claims 18, Steering discloses guide rail (inner opening of base plate) for receiving a guide member (end of bar 26) connected to the side frame allowing it to slide along the guide rail.
In regards to claim 19, Steering discloses a second support part 16 comprising a force transmitter connecting the joint assembly to the second part.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steering, Chugunov, and Ashihara (Combination 1) as applied to claims 1-7, 10, 12, 13, and 17-19 above, and further in view of Kazerounian et al (Kazerounian) US 2015/005686 A1.  
	Combination 1 discloses the invention substantially as claimed being described above.  However, Steering does not disclose the use of an elastic actuator between the side frame and first support.
	Kazerounian teaches that it is old and well known in the art of motion assistance apparatus to use elastic actuators in the same field of endeavor for the purpose of dampening or applying force between any of the joints of the assistance device.
. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steering, Chugunov, and Ashihara (Combination 1) as applied to claims 1-7, 10, 12, 13, and 17-19 above, and further in view of Takahashi et al (Takahashi) US 2011/0160626 A1.  
	Combination 1 discloses the invention substantially as claimed being described above.  However, Steering does not disclose the use of first support comprising a base plate that pivots relative to a support plate
	Takahashi teaches that it is old and well known in the art of motion assistance apparatus to use back supports comprising a base plate 24 which pivots relative to a support plate 22 in the same field of endeavor for the purpose of providing a back support that better conforms to the movement of the patient. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a pivoting base plate between the support plate and the patient in order to better conform to the movement of the patient.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 

In order to advance prosecution the applicant is advised to better define the offset locations of the first and second axis and to better define how the stop can preventing movement in both directions about the rotational axis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher D. Prone/Primary Examiner, Art Unit 3774